SUMMARY ORDER

Xiao Yong Chen, a native and citizen of China, seeks review of a March 26, 2008, BIA order denying his motion to reopen. In re Xiao Yong Chen, No. A075 405 071 (B.I.A. Mar. 26, 2008). Chen’s motion to reopen was based on his claim that he fears persecution on account of the birth of his U.S. citizen children in violation of China’s family planning policy. For largely the same reasons as this Court set forth in Jian Hui Shao v. Mukasey, 546 F.3d 138 (2d Cir.2008), we find no error in the BIA’s decision. See id. at 168-72. Additionally, the BIA reasonably found that Chen failed to demonstrate his prima facie eligibility for relief under the Convention Against Torture based on his purportedly illegal departure from China. See Mu Xiang Lin v. United States Dep’t of Justice, 432 F.3d 156 (2d Cir.2005).
For the foregoing reasons, this petition for review is DENIED. As we have completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DISMISSED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34.1(b).